



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gill, 2016 ONCA 667

DATE: 20160909

DOCKET: C62153

MacPherson, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Bradley Gill

Appellant

Jason Bradley Gill, acting in person

Andrew Faith, duty counsel for the appellant

Geoffrey Roy, for the respondent

Heard: September 7, 2016

On appeal from the conviction entered on March 21, 2016
    by Justice Fletcher Dawson of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that the trial judge erred in failing to consider
    whether his arrest and detention was arbitrary apart from a failure to comply
    with section 495(2) of the
Criminal Code
. It is not clear that this
    argument was advanced to the trial judge. There is no basis in the record to
    conclude that the conduct of the officer was arbitrary in the sense described
    in
R. v. Cayer
, [1988] O.J. No. 1120 (C.A.), capricious, despotic or
    unjustifiable.

[2]

She found the appellant out of it lying on a median beside a busy
    roadway, and he volunteered that he was in possession of marihuana. Appeal
    dismissed.


